DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                    JIMMY JERMAINE BROWN,

                             Appellant,

                                 v.

                        STATE OF FLORIDA,

                              Appellee.


                          No. 2D21-1318



                        September 24, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Polk County; Jalal A. Harb, Judge.

Jimmy Jermaine Brown, pro se.

PER CURIAM.

     Affirmed. See Ratliff v. State, 914 So. 2d 938 (Fla. 2005);

Holmes v. State, 245 So. 3d 857 (Fla. 3d DCA 2018); Enriquez v.

State, 885 So. 2d 892 (Fla. 3d DCA 2004).


CASANUEVA, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2